The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 16, 2014

                                         No. 04-12-00500-CR

                        Chadwick Benjamin a/k/a Chad Anthony BENJAMIN,
                                            Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                        From the 396th District Court, Tarrant County, Texas
                                     Trial Court No. 1239333D
                      The Honorable George William Gallagher, Judge Presiding

                                             O R D E R

        On September 25, 2013, this court issued an opinion affirming the trial court’s judgment.
Appellant thereafter filed a petition for discretionary review with the Court of Criminal Appeals. On
March 12, 2014, the Court of Criminal Appeals refused appellant’s petition for discretionary review.
The mandate issued on April 10, 2014. On April 14, 2014, appellant filed a pro se motion in this
court requesting access to, or a free copy of, the appellate record for purposes of appealing the refusal
of his petition for discretionary review.

        An indigent appellant’s right to obtain a free copy of the appellate record in connection with
an initial direct appeal does not extend to discretionary review by the Texas Court of Criminal
Appeals. TEX. R. APP. P. 20.2; Ex parte Trainer, 181 S.W.3d 358, 358-59 (Tex. Crim. App. 2005).
The Court of Criminal Appeals has held that even though an appellant has the right to file a petition
for discretionary review, there is no constitutional or statutory requirement that the record be
provided to appellant at no cost for purposes of preparing and filing a pro se petition for discretionary
review. Trainer, 181 S.W.3d at 359. This principle extends to the filing of a pro se motion for
rehearing of the refusal of a petition for discretionary review. See TEX. R. APP. P. 79. Under
Trainer, we have no choice but to deny appellant=s motion. Accordingly, appellant=s motion is
DENIED.


                                                        _________________________________
                                                        Rebeca C. Martinez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 16th day of April, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court